

114 S55 IS: Offshore Fairness Act
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 55IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo extend the seaward boundaries of certain States, and for other purposes.1.Short
 titleThis Act may be cited as the Offshore Fairness Act.2.DefinitionsIn this Act:(1)Coast lineThe term coast line means the line of ordinary low water along the portion of the coast which is in direct contact with the open sea and the line marking the seaward limit of inland waters, as in existence on the day that is 1 day before the date of enactment of this Act.(2)Existing
 interestThe term existing interest means any lease, easement, right of use, or right-of-way on, or for any natural resources or minerals, underlying, expanded submerged land that is in existence on the date of conveyance of the expanded submerged land.(3)Expanded
 seaward boundaryThe term expanded seaward boundary means the boundary of a State that is 3 marine leagues seaward of the coast line of the State.(4)Expanded
 submerged landThe term expanded submerged land means the area of the outer Continental Shelf that is located between the point that is 3 miles seaward of the coast line of a State and the point that is 3 marine leagues seaward of the coast line of the State.(5)Interest
 ownerThe term interest owner means any person holding an existing interest or a portion of an existing interest.(6)SecretaryThe term Secretary means the Secretary of the Interior.(7)StateThe term State means any of the States of Alabama, Florida, Georgia, Louisiana, Mississippi, North Carolina, South Carolina, and Virginia.3.Seaward
			 boundaries of certain States(a)Seaward
 boundariesSection 4 of the Submerged Lands Act (43 U.S.C. 1312) is amended—(1)by striking The at the beginning and inserting the following:(a)In
 generalExcept for the States described in subsection (b), the;
 and(2)by adding at the end the following:(b)Seaward
 boundaries of certain coastal StatesSubject to subsection (a), the seaward boundary of each of the following States shall be a line 3 marine leagues distant from the coast line of the State as of the date that is 1 day before the date of enactment of the Offshore Fairness Act:(1)Alabama.(2)Florida.(3)Georgia.(4)Louisiana.(5)Mississippi.(6)North Carolina.(7)South Carolina.(8)Virginia..(b)Conforming amendmentsSection 2 of the Submerged Lands Act (43 U.S.C. 1301) is amended—(1)in subsection (a)(2), by inserting , or 3 marine leagues distant from the coast line of a State described in section 4(b), after the coast line of each such State; and(2)in subsection (b)—(A)by striking from the coast line;(B)by inserting from the coast line of a State, or more than 3 marine leagues from the coast line of a State described in section 4(b), after three geographical miles; and(C)by inserting from the coast line of a State, or more than 3 marine leagues from the coast line of a State described in section 4(b), after three marine leagues.4.Conveyance(a)In
 generalSubject to subsections (b) and (c) and section 5, the Secretary shall, by not later than 120 days after the date of enactment of this Act—(1)notify each State of the right to request a conveyance of the applicable interest of the United States in and to the expanded submerged land; and(2)at the request of a State, convey to the applicable State the interest of the United States in and to the expanded submerged land.(b)AdministrationOn conveyance under subsection (a), the Secretary shall transfer to the Governor of the State the authority to exercise the powers and duties of the Secretary under the terms of any existing interest, subject to the condition that the State—(1)shall not impose any burdens or requirements on an interest owner that would be stricter than any burdens or requirements imposed under Federal law; and(2)shall not impose any administrative or judicial penalty or sanction on an interest owner that is more severe than any administrative or judicial penalty or sanction under current Federal law.(c)LiabilityAs a condition of accepting the conveyance, the State shall agree to indemnify the United States from any liability to any interest owner for the taking of a property interest or breach of contract arising from—(1)the conveyance of the expanded submerged land to the State; or(2)the administration by the State of any existing interest on or underlying the expanded submerged land.5.Effect(a)In
 generalSubject to subsections (b) through (e), this Act and the amendments made by this Act shall not affect any valid existing right in and to the expanded submerged land.(b)Submerged
 landSubmerged land within the seaward boundaries of a State (as extended by the amendments made by this Act) shall be—(1)subject to Federal oil and gas mineral rights to the extent provided by law;(2)considered to be part of the Federal outer Continental Shelf for purposes of the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.); and(3)subject to—(A)leasing under the authority of that Act;(B)the distribution of revenues under section 8(g)(2) of that Act (43 U.S.C. 1337(g)(2)); and(C)any other laws applicable to the leasing of the oil and gas resources of the Federal outer Continental Shelf, including the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432).(c)Existing
			 leases(1)In
 generalThe amendments made by this Act shall not affect any Federal oil and gas lease in effect on the date of conveyance under section 4.(2)Divided
 leasesIf the conveyance under section 4 results in a division of a Federal oil and gas lease that is in existence on the date of conveyance, the conveyance of the portion of the expanded submerged land that is covered by the lease shall not take effect until the date that is 1 day after the date that the lease expires or terminates.(d)Future
 interestsThis section shall not apply to any interest in the expanded submerged land that is granted by the State after the date on which the land is conveyed to the State under section 4.(e)Taxation(1)In
 generalSubject to paragraph (2), a State may exercise all of the sovereign powers of taxation of the State within the entire extent of the seaward boundaries of the State (as extended by the amendments made by this Act).(2)LimitationNothing in this subsection affects the authority of a State to tax any Federal oil and gas lease in effect on the date of enactment of this Act.6.Jurisdiction of Gulf Coastal States with respect to Gulf of Mexico red snapper(a)DefinitionsIn this section:(1)Exclusive economic zoneThe term exclusive economic zone has the meaning given the term in section 3 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802).(2)Gulf coastal stateThe term Gulf coastal State means the following States bordering the Gulf of Mexico:(A)Alabama.(B)Florida.(C)Louisiana.(D)Mississippi.(E)Texas.(b)JurisdictionFor purposes of management of Gulf of Mexico red snapper, on approval by each of the Gulf coastal States of a fishery management plan applicable to the Gulf coastal States that provides for the sustainability of Gulf of Mexico red snapper, the Gulf coastal States shall have exclusive fishery management authority to manage and conserve the Gulf of Mexico red snapper in adjacent coastal waters of the applicable Gulf coastal State and extending through the exclusive economic zone.(c)National Oceanic and Atmospheric AdministrationThe Administrator of the National Oceanic and Atmospheric Administration shall provide financial assistance to the Gulf coastal States for the conduct of any necessary stock assessments and data collection relating to Gulf of Mexico red snapper under subsection (b).